FILED
                            NOT FOR PUBLICATION                              OCT 22 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10591

               Plaintiff - Appellee,              D.C. No. 4:07-cr-01516-RCC

  v.
                                                  MEMORANDUM *
RAMIRO LOPEZ-DIAZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Ramiro Lopez-Diaz appeals from the district court’s judgment and

challenges the revocation of supervised release and the 12-month sentence imposed

upon revocation. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Lopez-Diaz’s counsel has filed a brief stating that there are no grounds for relief,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
along with a motion to withdraw as counsel of record. We have provided

Lopez-Diaz the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                 12-10591